Title: [Diary entry: 1 November 1787]
From: Washington, George
To: 

Thursday 1st. Thermometer at 34 in the Morning—44 at Noon and 42 at Night. A frost this morning which crusted the grd. and formed Ice. Early it was calm & not unpleasant but the Wind blew fresh from the No. Wt. & grew cold afterwards. Rid by the way of Muddy hole where the people were taking up Turnips to transplant for Seed to Alexandria to attend a meeting of the Directors of the Potomack Company. Also the exhibition of the Boys of the Academy in this place. Dined at Leighs Tavern & lodged at Colo. Fitzgeralds after returning abt. 11 Oclock at Night from the performance which was well executed. 